Citation Nr: 0515980	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  03-37 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bipolar affective disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1988 to 
September 1992 and from May 1993 to May 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

(The decision below includes a grant of an application to 
reopen a claim of service connection for bipolar affective 
disorder.  Consideration of the underlying issue of 
entitlement to service connection is deferred pending 
completion of the development sought in the remand below.)


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
bipolar affective disorder by way of a May 2001 rating 
decision.

2.  New evidence has been presented since the May 2001 
decision which bears directly and substantially on the 
veteran's claim of service connection for bipolar affective 
disorder, and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for bipolar affective 
disorder has been received.  38 U.S.C.A. §§ 1110, 1131, 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from September 1988 to 
September 1992 and from May 1993 to May 1996.  The veteran 
asserts that his currently diagnosed bipolar affective 
disorder began during military service.

In this case, the veteran originally filed a claim for 
entitlement to service connection for bipolar affective 
disorder in September 2000.  The claim was denied on the 
merits in May 2001.  Notice of the denial and appellate 
rights were provided that same month.  The veteran did not 
submit a notice of disagreement and the decision consequently 
became final.  See 38 C.F.R. § 20.302, 20.1103 (2000).  As a 
result, service connection for bipolar affective disorder may 
now be considered on the merits only if new and material 
evidence has been received since the time of the prior 
adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Evans v. Brown, 9 Vet. App. 273 (1996).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate it de novo.  See Jackson v. Principi, 265 F.3d 
1366, 1369 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO 
may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 
9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a) for claims filed prior to August 
29, 2001, such as the veteran's, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial, and which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence received at the time of the May 2001 decision 
consisted of service medical records for the period from July 
1988 to March 1996, outpatient treatment reports from a VA 
medical center dated from September 1998 to May 2001, a VA 
examination dated in November 2000, and a favorable decision 
from the Social Security Administration (SSA) dated in 
September 2000.  

The SMRs indicate that the veteran reported being treated for 
depression at age 17.  The SMRs also show that the veteran 
was treated for depression and suicidal ideations while in 
service in November 1993, January 1994, and February 1994.  
In January 1994 the veteran complained, "my voices are 
constantly yelling at me."

VA treatment reports dated from May 1998 through May 2001 
were relied upon by the RO in reaching its decision.  The 
treatment records indicate that the veteran was seen for 
bipolar affective disorder during that time period.  In a 
statement dated in August 2000, the veteran's treating VA 
psychiatrist opined that the veteran's bipolar disorder 
became symptomatic in service and worsened due to his 
military service.  It was noted that the symptoms in service 
were most likely the early signs of bipolar disorder.  The 
Board notes that the treatment reports dated in May 1998 were 
not associated with the claims file.  

The examiner at the veteran's November 2000 VA examination 
opined that the veteran suffered from bipolar disorder, which 
was unrelated to his military service.  He opined that the 
veteran's bipolar disorder had an onset date in May 1998, two 
years after the veteran separated from service.  He further 
opined that the veteran's time in service helped rather than 
hindered his emotional well-being.  

The decision from the SSA dated in September 2000 granted the 
veteran benefits for disability insurance benefits and 
supplemental security income due to his bipolar disorder.  
The copy of the SSA's favorable decision that the veteran 
provided did not include copies of the medical evidence 
relied upon by the agency.  

The veteran submitted a request for reconsideration of the 
denial of his claim in May 2001.  He submitted a statement 
from his treating physician at a VA medical center.  The 
physician opined that he believed that the veteran was 
seriously depressed while in service which could date his 
illness to the beginning of service or that the veteran's 
bipolar affective disorder was worsened by his service.  

The RO issued a rating decision in December 2001 at which 
time the RO reopened the veteran's claim for service 
connection for bipolar affective disorder but denied the 
claim for service connection.  

The veteran submitted a request for reconsideration again in 
January 2002.  He requested the RO to obtain VA outpatient 
treatment reports dated from May 2001 to the present and he 
provided a statement from his treating physician at VA dated 
in January 2002.  His physician opined that the veteran had 
deteriorating functioning while in service.  He noted that 
the veteran had three Article 15s while in service as well as 
a suicidal episode in January 1994.  He opined that the 
veteran's deteriorating functioning was more consistent with 
exacerbation of his mental health and negative growth.  

The veteran submitted a notice of disagreement (NOD) in May 
2002 expressing disagreement with the denial of service 
connection.  It was not filed in time to appeal the May 2001 
decision.  The decision consequently became final.  See 
38 C.F.R. § 20.302, 20.1103 (2000).  (The Board considers the 
veteran's statement requesting reconsideration of his claim 
as an application to reopen his claim for service connection 
for bipolar affective disorder.)  

Other evidence received since the May 2001 decision consists 
of statements from the veteran and several statements from 
the veteran's treating physician at VA dated in May 2001, 
January 2002 and June 2002. 

In his statement dated in June 2002, the VA physician opined 
that the veteran's depression and suicidal ideations while in 
service in January 1994 were most likely precursors to the 
bipolar disorder and should be seen as the start of the 
veteran's bipolar disorder.  The physician opined that the 
veteran's disorder clearly began in service and continued to 
worsen.  

Because the evidence received since May 2001 was not 
previously of record, and because it addresses specifically 
the issue before the Board, the Board finds that the newly 
received evidence constitutes new and material evidence 
within the meaning of 38 C.F.R. § 3.156.  Although there was 
an indication previously by the veteran's treating physician 
that symptoms in service were most likely early signs of a 
bipolar disorder, the more recent opinion evidence adds 
significantly to this assessment.  The physician bolstered 
his opinion by adding a dimension that had not previously 
been addressed, namely consideration of the record in 
retrospect.  He specifically noted that, in retrospect, the 
diagnosis made in service was most likely the precursor to 
bipolar disorder.  He also noted that the findings and 
assessment made in service should be seen as the start of the 
veteran's bipolar disorder, which opinion adds significant 
weight to his more cursory assessment made in August 2000.  
Consequently, the Board concludes that this new information 
is so significant that it must be considered to fairly decide 
the underlying merits.  This claim is reopened.  


ORDER

The application to reopen a claim of service connection for 
bipolar affective disorder is granted.


REMAND

In view of the above determination that the veteran's claim 
as to this issue is reopened, the Board finds that additional 
development is necessary before a decision on the merits of 
the claim can be reached.  

At the time he filed his claim, the veteran provided a copy 
of a favorable decision from the Social Security 
Administration (SSA) granting the veteran benefits for 
disability insurance benefits and supplemental security 
income.  The copy of the SSA's favorable decision that the 
veteran provided did not include copies of the medical 
evidence relied upon by the agency.  The RO should contact 
the SSA and request copies of any medical records relied upon 
by the agency.

The veteran was afforded a VA examination in November 2000.  
The examiner noted that the veteran was evaluated at a VA 
medical center for a psychiatric disorder in May 1998.  
Outpatient treatment reports for the time period prior to 
September 1998 were not associated with the claims file.  
Furthermore, the veteran reported that he was treated at 
Grant Center for a psychiatric disorder when he was an 
adolescent.   The RO should request all VA treatment records 
prior to September 1998, as well as the records from Grant 
Center and any other facilities where the veteran received 
psychiatric treatment.  

Additionally, VA outpatient treatment reports dated in 
September 1998 refer to dictation notes dated September 9, 
1998, which include a detailed medical history of the 
veteran.  It appears that the dictation notes have not been 
associated with the claims file.  The dictation notes dated 
September 9, 1998, should be associated with the claims file.

The veteran provided several statements from his treating 
psychiatrist at a VA medical center.  In a statement dated in 
August 2000, the psychiatrist opined that the veteran's 
bipolar disorder became symptomatic in service and worsened 
due to his military service.  Nevertheless, the examiner at 
the veteran's November 2000 VA examination opined that the 
veteran's bipolar disorder first manifested itself in May 
1998.  He further opined that the veteran's time in the Army 
helped, rather than hindered, the veteran's emotional well-
being.  

In a statement dated in May 2001, the VA treating 
psychiatrist noted that the veteran had visits to mental 
health while in service.  He noted that on one occasion, the 
veteran attempted suicide and had to have a knife removed 
from him.  This is not substantiated by the SMRs currently 
available.  The physician further opined that he believed 
that the veteran was seriously depressed while in service.  

In a statement dated in January 2002, the VA psychiatrist 
noted that the veteran had three Article 15s during his last 
18 months in service.  He further noted that the veteran 
barricaded himself in his room in January 1994 and was 
suicidal at that time.  He concluded that it appeared that he 
veteran was not functioning well as evidenced by the Article 
15s and the barricading episodes.  He noted that as evidence 
for deteriorating functioning, the veteran's ratings were 
lower at the end of his tour and he never made the rank of E-
5.  He said that this was consistent with exacerbation of the 
veteran's mental health and negative growth.  The barricading 
incident and suicide attempt are not substantiated by the 
SMRs.  It appears that the RO attempted to obtain the 
veteran's service personnel records, which would show whether 
he had any Article 15s.  However, a positive response was not 
received.  The RO should again attempt to obtain the 
veteran's service personnel records.

Finally, in a statement dated in June 2002 the veteran's 
treating VA physician provided an opinion whereby he stated 
that the veteran had no symptoms of bipolar disorder prior to 
service.  He was treated for depression several times while 
in service.  He noted that in January 1994 the veteran was 
seen for depression and suicidal ideation.  He opined that 
the veteran's diagnosis at that time was most likely a 
precursor to bipolar disorder and should be seen as the start 
of bipolar in service, which was later properly diagnosed.  
He opined that the veteran's disability clearly began in 
service and continued to worsen.  

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), was signed into law prior to the veteran's 
application to reopen a claim of entitlement to service 
connection for bipolar affective disorder.

The VCAA essentially enhances the VA's obligation to notify 
the appellant about his claim (i.e., what information or 
evidence is required to grant his claim) and to assist him in 
obtaining evidence for his claim.

A review of the claims file shows that the veteran has not 
been adequately apprised of VCAA and the responsibilities of 
VA and claimant under that law with regard to his application 
to reopen his claim of entitlement to service connection for 
a bipolar affective disorder.

Thus, the RO must ensure compliance with the notice and duty-
to-assist provisions contained in the VCAA, to include 
sending a letter to the veteran or obtaining any additional 
medical or other evidence, as deemed appropriate.  See VCAA, 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107.

In that regard, the RO must ensure that the veteran has been 
notified of what information or evidence is needed from him 
and what the VA has done and will do to assist him in 
substantiating his claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Further, the RO must also ensure that 
the veteran has been afforded the requisite time and 
opportunity to respond.

Accordingly the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied in 
accordance with 38 C.F.R. § 3.159 
(2004).  This includes issuing 
letters to the veteran and obtaining 
any additional medical or other 
evidence as deemed appropriate, in 
regard to the duty to notify him of 
what information or evidence is 
needed from him and what the VA has 
done and will do to assist him in 
substantiating his claim of 
entitlement to service connection 
for bipolar affective disorder.  He 
should be specifically told what is 
required to substantiate his claim 
and he should be asked to submit all 
pertinent evidence in his 
possession.

2.  The RO should obtain any 
treatment records from the VA 
Medical Center in Topeka, Kansas, 
for the period from May 1998 to the 
present, which have not already been 
associated with the claims file.  
Any other pertinent records 
identified by the veteran, including 
the treatment records from Grant 
Center and the dictation notes from 
the September 9, 1998, psychiatric 
evaluation at the VA medical center, 
should also be requested and 
associated with the claims file, if 
available.

3.  The RO should contact the SSA 
and obtain a copy of the medical 
evidence pertinent to the decision 
granting the veteran SSA benefits.

4.  The RO should attempt to obtain 
copies of the veteran's service 
personnel records.

5.  The veteran should be afforded a 
VA psychiatric examination by a 
panel of two psychiatrists, if 
feasible, in order to determine the 
likely onset of the veteran's 
diagnosed bipolar affective 
disorder.  All indicated studies, 
tests, and evaluations deemed 
necessary should be performed.  The 
claims file and a copy of this 
remand must be made available to the 
examiners for review.  The examiners 
are requested to provide a consensus 
opinion as to the medical 
probabilities that any currently 
diagnosed bipolar affective disorder 
manifested during the veteran's 
period of military service.  The 
report of examination must include 
the complete rationale for all 
opinions expressed and should 
explain any difference of opinion 
with other opinions of already 
record.

6.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 
7112 (West Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


